Notice of Allowance
Response to Arguments
Applicant’s arguments and amendments, filed 9/8/21, and the current amendments overcome the rejections of the claims under 35 U.S.C. 103 and under 35 U.S.C. 102(a)(1). Therefore these rejections have been withdrawn.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Eric Q. Li (Reg. No. 57,618) on 9/24/21.

In The Claims
Please amend the claims as follows:

1.	(Previously presented) A system comprising:

one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, via a communication with a mobile application executing on a user device of a user, a request for a time estimate, the request including a task designated for time estimate;
determining, using a configuration tool, a plurality of configurations available for performing the task designated for the time estimate, the configurations including one or more parameters that include: a holiday, a planned delay, a closure of a venue, a weekend, or historical data associated with previous performances of the task;
determining a best combination of steps from the plurality of configurations for completing the task designated for the time estimate;
predicting, via a job scheduling enterprise, a time estimate for each of the steps from the best combination of steps; 
determining, by an estimates service module, a composite time estimate for completing the task designated for time estimate based on the predicting; and
electronically communicating the composite time estimate to the mobile application executing on the user device.

2.	(Previously presented) The system of claim 1, wherein the operations further comprise:
determining, a delay exists in an execution of at least of the steps due to the one or more parameters; and
updating, the composite time estimate based in part on the delay determined.

3.	(Previously presented) The system of claim 2, wherein the operations further comprise:


4.	(Original) The system of claim 3, wherein the malfunction is a missed service level agreement.

5.	(Original) The system of claim 1, wherein the job scheduling enterprise predicts the time estimate without running a job with another user.

6.	(Original) The system of claim 5, wherein the best combination of steps includes determining a plurality of schedules included in completing the task designated for the time estimate.

7.	(Original) The system of claim 6, wherein real-time events modify the composite time estimate determined by the estimates service module.

8-14	(Canceled) 

15.	(Previously presented) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, via a communication with an application executing on a user device of a user, a request for a time estimate, the request including a task designated for time estimate;
determining, using a configuration tool, a plurality of configurations available for performing the task designated for the time estimate, the configurations including one or more parameters selected from the group consisting of: a holiday, a planned delay, a closure of a venue, and a weekend;
determining a best combination of steps from the plurality of configurations for completing the task designated for the time estimate;
predicting, via a job scheduling enterprise, a time estimate for each of the steps from the best combination of steps; 

electronically communicating the composite time estimate to the application executing on the user device.

16.	(Previously presented) The non-transitory machine-readable medium of claim 15, further comprising:
determining a delay exists in an execution of at least of the steps due to the one or more parameters; and
updating the composite time estimate based in part on the delay determined.

17.	(Previously presented) The non-transitory machine-readable medium of claim 16, further comprising:
transmitting, in response to the determining the delay exists, an alert indicating a malfunction in a system of another user.

18.	(Previously presented) The non-transitory machine-readable medium of claim 17, wherein the malfunction is a missed service level agreement.

19.	(Previously presented) The non-transitory machine-readable medium of claim 15, wherein the job scheduling enterprise predicts the time estimate without running a job with another user.

20.	(Previously presented) The non-transitory machine-readable medium of claim 19, wherein the best combination of steps includes determining a plurality of schedules included in completing the task designated for the time estimate.

21.	(New)  A method, comprising:
receiving, via a communication with a mobile application executing on a user device of a user, a request for a time estimate, the request including a task designated for time estimate;

determining a best combination of steps from the plurality of configurations for completing the task designated for the time estimate;
predicting, via a job scheduling enterprise, a time estimate for each of the steps from the best combination of steps; 
determining, by an estimates service module, a composite time estimate for completing the task designated for time estimate based on the predicting; and
electronically communicating the composite time estimate to the mobile application executing on the user device.

22.	(New) The method of claim 21, further comprising:
determining, a delay exists in an execution of at least of the steps due to the one or more parameters; and
updating, the composite time estimate based in part on the delay determined.

23.	(New) The method of claim 22, further comprising:
transmitting, an alert indicating a malfunction exists in a system of another user, the transmitting in response to the determining the delay exists.

24.	(New) The method of claim 23, wherein the malfunction is a missed service level agreement.

25.	(New) The method of claim 21, wherein the job scheduling enterprise predicts the time estimate without running a job with another user.

26.	(New) The method of claim 25, wherein the best combination of steps includes determining a plurality of schedules included in completing the task designated for the time estimate.

27.	(New) The method of claim 26, wherein real-time events modify the composite time estimate determined by the estimates service module.



--

Allowable Subject Matter
Claims 1-7 and 15-27 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, determining, using a configuration tool, a plurality of configurations available for performing the task designated for the time estimate, the configurations including one or more parameters that include: a holiday, a planned delay, a closure of a venue, a weekend, or historical data associated with previous performances of the task. When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. Therefore the claims are allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444